Citation Nr: 0335281	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from August 1978 to August 
1981.  

In a November 2000 rating decision, the RO denied service 
connection for a gastrointestinal disorder and for a 
psychiatric disorder.  The veteran did not appeal that 
decision.  

In January 2001, the RO sent the veteran a letter, informing 
him that it was reconsidering his claims based on a change in 
the law [see the Board's discussion of the Veterans Claims 
Assistance Act of 2000 below].  In a September 2001 rating 
decision, the RO reconsidered, but declined to reopen, the 
veteran's claims.
In September 2001, the RO received the veteran's request to 
reopen the claims of entitlement to service connection for a 
gastrointestinal disorder and for a psychiatric disorder.  In 
a January 2002 rating decision, the RO reopened and denied 
the claims.  The veteran disagreed with the January 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2002.  

The Board notes that although the veteran requested a BVA 
hearing in his November 2002 substantive appeal (VA Form 9), 
he specifically withdrew his request in a January 2003 
letter, signed by him.  There are no other outstanding 
hearing requests of record.

The Board's decision addresses only the issues of whether new 
and material evidence has been received to reopen the claims 
of entitlement to a gastrointestinal disorder and a 
psychiatric disorder.  As discussed in greater detail below, 
the claims are being reopened and remanded for additional 
evidentiary development .

Issues not on appeal

In the September 2001 rating decision, the RO granted service 
connection for a right ankle disorder, hearing loss and 
tinnitus.  In a January 2002 rating decision, the RO granted 
service connection for right index finger injury residuals.  
To the Board's knowledge, the veteran has not disagreed with 
those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction and they will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

FINDINGS OF FACT

1.  In an unappealed November 2000 rating decision, the RO 
denied service connection for a gastrointestinal disorder and 
a psychiatric disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's November 2000 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The RO's November 2000 decision denying service 
connection for a gastrointestinal disorder and a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.1103 (2003).

2.  Since the November 2000 decision, new and material 
evidence has been received, and so the claims of entitlement 
to service connection for a gastrointestinal disorder and a 
psychiatric disorder are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for a gastrointestinal disorder and for a 
psychiatric disorder, which were denied by the RO in November 
2000.  Since the procedural history and pertinent law are 
identical, the Board will address these issue together.

The Board points out that, although the RO reopened the 
claims and adjudicated them on the merits, the Board must 
first examine whether the evidence warrants reopening the 
claims.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].



The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The Board 
observes that Quartuccio is applicable in case, such as this, 
in which the matter for consideration involved the submission 
of new and material evidence.

The Board observes that the veteran was notified by the 
January 2002 rating decision, by the October 2002 statement 
of the case (SOC), and by the December 2002 supplemental 
statement of the case (SSOC) of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claims.  

More significantly, as alluded to in the introduction a 
letter was sent to the veteran in January 2001, with a copy 
to his representative, which specifically referenced the 
VCAA.  Crucially, the veteran was informed by means of the 
January 2001 letter and by means of the October 2002 SOC as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  Those documents 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that, even though the letter 
requested a response within 60 days, and the SOC requested a 
response within 30 days, they both also expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired. 

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) [the PVA case] the United States Court of Appeals for 
the Federal Circuit held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the notice sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the Federal Circuit's concern in the PVA case that 
a claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions, in response to the various 
statement/supplemental statements of the case and the 90-days 
notice of transfer of the claims file to the Board that he 
had more time to submit evidence.  And, in fact, he has 
submitted additional evidence.  Since this claimant has, as a 
matter of fact, been provided at least one year to submit 
evidence after the VCAA notification, and it is clear that he 
understands and has taken advantage of his right to do so, 
the Board concludes that the duty to notify has been met, and 
adjudication of the claims will proceed.

Duty to assist 

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claims after this date, the revised version of 
the law, set out in the paragraph immediately following, is 
applicable in this case.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Analysis

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim.  See Elkins, 12 Vet. App. at 218-19.  
After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claims of entitlement to service connection for a 
gastrointestinal disorder and a psychiatric disorder.  

At the time of the November 2000 rating decision, the 
evidence showed only that the veteran had reported 
indigestion at separation from service, and had reported 
depression and worry.  There was at that time no medical 
evidence of a current gastrointestinal disorder or 
psychiatric disorder and there was no competent nexus 
evidence relating either claimed disorder to an in-service 
incident.  Hickson elements (1) and (3) had therefore not 
been met.  

Since filing to reopen his claims, the evidence received 
includes medical records documenting psychiatric and 
gastrointestinal disorders and well as medical nexus opinions 
from a physician.

An October 2000 VA outpatient treatment report shows 
complaint of constant heartburn.  The examiner noted 
gastroesophageal reflux disease (GERD).  

A November 2001 VA gastrointestinal (GI) examination includes 
the veteran's statement that he has suffered heartburn and 
indigestion for the past 18 years.  An upper GI series showed 
a small sliding hiatal hernia without demonstrated reflux, 
and the examiner diagnosed a small sliding hiatal hernia 
without demonstrated reflux.

The veteran was hospitalized in March 2001 for detoxification 
with a diagnosis of alcohol and cannabis dependence.  
Outpatient treatment reports from April 2001 to May 2001 show 
ongoing therapy for substance abuse.  

A November 2001 VA examination shows a diagnosis of dysthymic 
disorder with a history of chronic alcohol abuse and 
marijuana abuse.  

A July 2001 opinion from Dr. J.D.A. states that the veteran 
was treated for stomach problems and depression while in 
service, and that he continues to suffer from these 
conditions.  Dr. J.D.A. concluded that these conditions are 
more than likely related to the problems the veteran suffered 
on active duty.  A July 2002 opinion by Dr. J.D.A. states 
that the veteran is under care for chronic depression, and it 
is as likely as not that this condition began in military 
service.  An October 2002 opinion by Dr. J.D.A. similarly 
states that the veteran was diagnosed with depression and 
indigestion while on active duty and is currently being 
treated for those problems and that these problems are 
related to the veteran's military service.
 
This evidence is, in the opinion of the Board, new and 
material evidence with respect to both issues on appeal 
because such evidence provides diagnoses of a current 
gastrointestinal disorder and a current psychiatric disorder.  
The opinions of Dr. J.D.A. indicated that the current 
disorders are related to the veteran's service.  This 
evidence was not previously of record, it relates to an 
unestablished fact necessary to substantiate the claims, and 
it raises a reasonable possibility of substantiating the 
claims.  It therefore constitutes new and material evidence.  
See 38 C.F.R. § 3.156(a) (2003).

Because new and material evidence has been received with 
respect to both issues on appeal, the Board concludes that 
the veteran's claims of entitlement to service connection for 
a gastrointestinal disorder and a psychiatric disorder are 
reopened. 

For reasons that will be addressed in the REMAND section 
below, the Board finds that additional development is 
necessary to make a decision on the claims.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened; to this extent, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened; to this extent, the appeal is granted.


REMAND

Although the evidence of record is sufficient to reopen the 
claims, the Board notes that a more relaxed standard is used 
in determining whether to reopen a claim than is used in 
determining entitlement to service connection.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) [new evidence 
could be sufficient to reopen a claim even where it would not 
be enough to convince the Board to grant the claim].  

The only nexus evidence of record was provided by Dr. J.D.A.  
While sufficient to reopen the claims, the Board finds that 
Dr. J.D.A.'s opinions do not address several issues critical 
to a determination of entitlement to service connection.

In an October 2002 opinion, Dr. J.D.A. stated that the 
veteran was "diagnosed" with depression and indigestion 
while on active duty.  However, the veteran's service medical 
records contain no evidence of actual treatment for either a 
gastrointestinal disorder or a psychiatric disorder during 
service, and it is not entirely clear that they contain a 
diagnosis of either condition.  The only reference to either 
disorder comes from the veteran's self-report of medical 
history at separation.  The veteran reported a history of 
depression or excessive worry and frequent indigestion.  In 
the physican's comments section, a reviewing physician noted 
among other complaints, "indigestion", nongonococcal 
urethritis (NGU) and "[d]epression, worry [r]elated to 
NGU".  The separation examination itself contained normal 
psychiatric and abdominal findings.  

The Board notes that none of Dr. J.D.A.'s opinions address 
the nature of the in-service evidence with respect to both 
claimed disorders.  Further, Dr. J.D.A. did not discuss the 
extended period after service before the veteran sought 
treatment for either condition, nor did he discuss the role 
played by the veteran's documented history of alcohol and 
marijuana abuse with respect to either the current 
psychiatric disorder or the veteran's diagnosed 
gastrointestinal disorder.  These questions are pertinent to 
a determination as to whether a chronic disability was 
diagnosed or noted in service, whether continuity of 
symptomatology after service has been demonstrated, and 
whether there is an intercurrent cause for the veteran's 
claimed disorders.

Accordingly, the Board finds that both issues on appeal must 
be remanded to the Veterans Benefits Administration (VBA) for 
additional medical evaluation and medical nexus opinions.  
See 38 C.F.R. § 3.159 (2003); see also Charles v. Principi, 
16 Vet. App. 370 (2002).

1.  The veteran should be afforded a VA 
mental disorders examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The examiner is 
asked to state an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed psychiatric disorder 
is related to the veteran's military  
service.  The veteran should also be 
afforded a VA gastrointestinal 
examination to determine the nature and 
etiology of any current gastrointestinal 
disorder.  The examiner is asked to state 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed gastrointestinal disorder is 
related to the veteran's military 
service.  

Both examiners are asked to review the 
veteran's claim file in conjunction with 
their examinations and to specifically 
explain their findings in terms of the 
medical evidence and the veteran's 
medical and service history.  Both 
examiners are also asked to specifically 
address the role, if any, played by the 
veteran's documented history of alcohol 
and marijuana abuse in any currently 
diagnosed disorder.  

2.  VBA should then accomplish any 
additional development it deems to be 
necessary and readjudicate the claims.  
If the claims remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



